               Case 1:20-cv-04294-AKH Document 30 Filed 11/23/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


     en TRADING LLC f/k/a CROTON
     JEWELRY INTERNATIONAL LLC,                          No. 1:20-cv-04294

                                      Plaintiff,         Hon. Alvin K. Hellerstein

                        - against -

      JPMORGAN CHASE BANK, N.A.,

                                      Defendant.


                  DEFENDANT'S NOTICE OF MOTION TO REDACT PORTIONS
                     OF ITS ANSWER AND FILE EXHIBITS UNDER SEAL

              PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Defendant
                                                                .                       I
     JPMorgan Chase Bank, N.A. ("Chase") hereby moves this Court, pursuant to Rule 4(iB) of Your

     Honor's Individual Rules, for an order authorizing Chase to file Exhibits B and C to its Answer

     under seal, and to redact limited portions of the Answer describing those Exhibit and other

     confidential information from the publicly-filed Answer.

     Dated:      New York, New York                GREENBERG TRAURIG, LLP
                 November 19, 2020
                                                   By:     Isl David I. Miller

~ O<Z{)ee.e(},                                             David I. Miller
                                                           Sylvia E. Simson
                                                           Keith Harnrneran


 IJL k '-I.I~~
                                                           Noah Lindenfeld
                                                   MetLife Building
                                                   200 Park A venue
                                                   New York, New York 10166
                                                   Tel: (212) 801-9200
 \\\ 1i311.0                                       Fax: (212) 801-6400
                                                   david.rniller@gtlaw.com
                                                   sirnsons@gtlaw.com
                                                   harnrnerank@gtlaw .corn
                                                   lindenfeldn@gtlaw.com

                                                   Counsel for Defendant JPMorgan Chase Bank, NA.
